DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated November 13, 2020 directed to the Non-Final Office Action dated August 13, 2020.  Claims 1-8 and 14-16 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a start of each shot and end of each shot” (lines 16-17) should read “a start of each shot and an end of each shot”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 and 14-16 
Claim 1 recites the limitation "said ball shooting" (lines 19-20) and “the backboard” (line 23).  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 2-8 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 4 recites “starting times and stopping times” (lines -4-5).  Claim 1, upon which claim 4 depends, recites “starting times and stopping times” (line 15).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “starting times and stopping” a second time makes it unclear whether the two instances of “starting times and stopping” refer to the same claim element or different claim elements.  Dependent claims 5 and 7-8 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 4 recites “said one or more video recordings” (line 2-3) and “said video recordings” (line 9).  The difference in the number of “video recordings” (“one or more” vs. plural “recordings”) makes it unclear whether the claim limitations refer to the same claim element or different claim elements.  Dependent claims 5 and 7-8 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 7 recites “each said shot toward the goal of said series of shots includes goals and misses” (lines 2-3).  It is unclear how each shot can include goals and misses.  For the purpose of this examination, the examiner interprets this language to mean that each shot toward the goal of said series of shots is either a goal or a miss, similar to claim 6.  Appropriate correction is required.
Claim 14 recites the limitation “the backboard” (line 13).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 15 inherits this discrepancy by nature of its dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marty et al., US 2013/0095959 A1 (hereinafter Marty).

Regarding Claim 1 (Currently Amended):  Marty discloses a system for creating and viewing indexed video snippets of a series of shots toward a goal comprising:
at least one sensor proximate a goal directly connected to a microprocessor, said microprocessor configured to record a triggering event responsive to a ball-shooting detection of at least one of said series of shots toward the goal, by one of the at least one sensor (Marty, non-intrusive sensors, such as accelerometers or vibration sensors, may be integrated into the object, such as 159 or 160, a device worn by the players, 152 or 153, or other associated equipment, such as the backboard 151 and the hoop 103; information from these non-intrusive sensors may be utilized by the trajectory detection system; these sensors may allow the trajectory system to detect forces that a player's generates while launching an object, such as the directional forces, a player, such as 152 or 154, generates during a basketball jump shot; the sensor chip may include sensors for measuring accelerations and rotation rates for the object along its trajectory; a microprocessor on the chip may be used to process the sensor 
electronic times that represent timing by said microprocessor of said triggering event responsive to a ball-shooting detection of at least one of said series of shots toward the goal (Marty, these sensors may allow the trajectory system to detect forces that a player's generates while launching an object, such as the directional forces, a player, such as 152 or 154, generates during a basketball jump shot; with this type of information, the player's release time may be correlated to where the player is in their jump, i.e., is the ball released at the peak of their jump, on the way up or on the way down [0100]);
one or more video recordings captured by at least one recording source (Marty, a machine vision system, images of objects may be recorded by a camera, digitized and converted into frame data [0082] and [Fig. 1]-[Fig. 2]);
starting times and stopping times, identified from said electronic times, corresponding to a start of each shot and end of each shot for said one or more video recordings (Marty, the captured video frames may show a sequence of states of the basketball 109 at different times along its trajectory 102; for instance, the camera 118 may capture 1) an initial state 105 of the trajectory shortly after the ball leaves the shooter's hand, 2) a number of states along the trajectory 102, such as 120, 121, 122 and 123 at times t1, t2, t3 and t4 and 3) a termination point 107 in the basketball hoop 103 [0058]);
wherein said at least one sensor which detects said ball shooting is one of a ball impact sensor or a goal detection sensor (Marty, non-intrusive sensors, such as accelerometers or vibration sensors, may be integrated into ... other associated equipment, such as the backboard 151 and the hoop 103 [0100]);
wherein said ball impact sensor measures a ball impact with at least one of a rim or the backboard using at least one of a vibration detection, an acceleration detection, a strain 
wherein said goal detection sensor measures a ball passing through the goal by at least one of an optical-retro-reflective detection, a vibration detection, a strain detection, an acceleration detection, an angle detection, and a tilt detection (Marty, non-intrusive sensors, such as accelerometers or vibration sensors, may be integrated into ... other associated equipment, such as the backboard 151 and the hoop 103 [0100]);
wherein said starting times and said stopping times are utilized for editing of said one or more video recordings with corresponding shots toward the goal (Marty, the digitized frames capture an image of the ball 109 at times, t1, t2, t3 and t4 as it approaches the basketball hoop 103 [0082] and [Fig. 1]); 
associated portions are stored as separate video snippets (Marty, the device may include or may be in communication with a memory storage device that is used for storing trajectory session information; the trajectory session information may comprise one or more of 1) digitized video frame data, trajectory information and feedback information generated for the plurality of trajectories, 2) a trajectory session time, 3) a trajectory session date, 4) a trajectory session location and combinations thereof [0023]); and
said video snippets are indexed by the corresponding shots toward the goal (Marty, the archival storage 525 may include a database used to relate trajectory data from one or more trajectory sessions to the conditions of the trajectory session, such as time place and location, and player identification information [0127]).

Regarding Claim 2 (Previously Presented):  Marty further discloses:
an input device, said input device configured to view said video snippets on a remote computational device and said input device configured to select at least one of said shots 

Regarding Claim 3 (Currently Amended):  Marty further discloses wherein said at least one video recording source is directly connected to or part of a remote computational device (Marty, a machine vision system may be used where the machine vision system comprises one or more cameras 201 (e.g., a CCD camera) [0111] and [Fig. 4]);
said electronic times are used to identify the starting times and the stopping times for videos being recorded on said computational device (Marty, the camera 118 may capture 1) an initial state 105 of the trajectory shortly after the ball leaves the shooter's hand, 2) a number of states along the trajectory 102, such as 120, 121, 122 and 123 at times t1, t2, t3 and t4 and 3) a termination point 107 in the basketball hoop 103 [0058]);
said starting times and said stopping times are selected so as to capture an approximate start through an approximate end of each shot toward the goal of said series of shots (Marty, the camera 118 may capture 1) an initial state 105 of the trajectory shortly after the ball leaves the shooter's hand, 2) a number of states along the trajectory 102, such as 120, 121, 122 and 123 at times t1, t2, t3 and t4 and 3) a termination point 107 in the basketball hoop 103 [0058]); and
each of said one or more video recordings corresponding to a single shot toward the goal are stored in separate electronic files (Marty, after the shooter 112, releases the shot, the camera 118 may record a series of video frames with images of the ball 109 as it approaches the basket 103 [0067]).

Claim 4 (Currently Amended):  Marty further discloses wherein said one or more video recordings contain video of multiple shots (Marty, during the trajectory session, two or more basketballs may be in flight at a same time [0030]); 
said electronic times are used to identify starting times and stopping times for video editing on a computational device (Marty, the camera 118 may capture 1) an initial state 105 of the trajectory shortly after the ball leaves the shooter's hand, 2) a number of states along the trajectory 102, such as 120, 121, 122 and 123 at times t1, t2, t3 and t4 and 3) a termination point 107 in the basketball hoop 103 [0058]);
said starting times and said stopping times are selected so as to capture the start through the end of each shot of said series of shots (Marty, the camera 118 may capture 1) an initial state 105 of the trajectory shortly after the ball leaves the shooter's hand, 2) a number of states along the trajectory 102, such as 120, 121, 122 and 123 at times t1, t2, t3 and t4 and 3) a termination point 107 in the basketball hoop 103 [0058]); and
said video recordings of said multiple shots are edited and stored as indexed multiple electronic files, one for each shot (Marty, the archival storage 525 may include a database used to relate trajectory data from one or more trajectory sessions to the conditions of the trajectory session, such as time place and location, and player identification information [0127]).

Regarding Claim 5 (Original):  Marty further discloses wherein identifying the starting times and the stopping times uses a single event for synchronization between said electronic times and video time stamps (Marty, these sensors may allow the trajectory system to detect forces that a player's generates while launching an object, such as the directional forces, a player, such as 152 or 154, generates during a basketball jump shot; with this type of information, the player's release time may be correlated to where the player is in their jump, i.e., is the ball released at the peak of their jump, on the way up or on the way down; also, 

Regarding Claim 6 (Currently Amended):  Marty further discloses wherein each said shot toward the goal of said series of shots is either a goals or a miss within a ball-shooting session (Marty, the basketball shots are divided into three categories, swish 406, rim-in 408 and miss 410 [0132] and [Fig. 7]).

Regarding Claim 7 (Original):  Marty further discloses wherein each said shot toward the goal of said series of shots includes goals and misses within a ball-shooting session (Marty, the basketball shots are divided into three categories, swish 406, rim-in 408 and miss 410 [0132] and [Fig. 7]).

Regarding Claim 8 (Original):  Marty further discloses wherein said single event for synchronization is said ball-shooting detection (Marty, these sensors may allow the trajectory system to detect forces that a player's generates while launching an object, such as the directional forces, a player, such as 152 or 154, generates during a basketball jump shot; with this type of information, the player's release time may be correlated to where the player is in their jump, i.e., is the ball released at the peak of their jump, on the way up or on the way down; also, information, such as whether the player jumps straight up and down, forward or backward or side-to-side may be determined [0100]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Aman et al., US 2011/0173235 A1 (hereinafter Aman).

Claim 14 (Currently Amended):  Marty discloses a method for creating indexed video snippets of a series of shots toward a goal comprising:
measuring electronic times of a single triggering event per shot related to a ball shooting, said times recorded by said electronic clocks within said microprocessor, which is connected to a sensor responsive to a ball-shooting (Marty, non-intrusive sensors, such as accelerometers or vibration sensors, may be integrated into the object, such as 159 or 160, a device worn by the players, 152 or 153, or other associated equipment, such as the backboard 151 and the hoop 103; information from these non-intrusive sensors may be utilized by the trajectory detection system; these sensors may allow the trajectory system to detect forces that a player's generates while launching an object, such as the directional forces, a player, such as 152 or 154, generates during a basketball jump shot; the sensor chip may include sensors for measuring accelerations and rotation rates for the object along its trajectory; a microprocessor on the chip may be used to process the sensor data; with this type of information, the player's release time may be correlated to where the player is in their jump, i.e., is the ball released at the peak of their jump, on the way up or on the way down [0100]), said sensor comprises one of a ball impact sensor or a goal detection sensor (Marty, non-intrusive sensors, such as accelerometers or vibration sensors, may be integrated into ... other associated equipment, such as the backboard 151 and the hoop 103 [0100]);
wherein said ball impact sensor measures a ball impact with at least one of a rim or the backboard using at least one of a vibration detection, an acceleration detection, a strain detection, a pressure detection and an acoustic detection (Marty, non-intrusive sensors, such as accelerometers or vibration sensors, may be integrated into ... other associated equipment, such as the backboard 151 and the hoop 103 [0100]);
wherein said goal detection sensor measures a ball passing through the goal by at least one of an optical-retro-reflective detection, a vibration detection, a strain detection, an acceleration detection, an angle detection, and a tilt detection (Marty, non-intrusive sensors, 
identifying a starting time and a stopping time based on said electronic time of each of said single triggering events for each shot (Marty, the captured video frames may show a sequence of states of the basketball 109 at different times along its trajectory 102; for instance, the camera 118 may capture 1) an initial state 105 of the trajectory shortly after the ball leaves the shooter's hand, 2) a number of states along the trajectory 102, such as 120, 121, 122 and 123 at times t1, t2, t3 and t4 and 3) a termination point 107 in the basketball hoop 103 [0058]);
creating indexed video snippets of shots toward a goal based on said synchronized clocks, said starting time and said ending time (Marty, the archival storage 525 may include a database used to relate trajectory data from one or more trajectory sessions to the conditions of the trajectory session, such as time place and location, and player identification information [0127]);
selecting one or more shots toward the goal from a chart (Marty, the graphical interface may also include a storage capacity allowing data to be viewed at a later time [0129]); and
viewing the corresponding one or more video snippets for the selected one or more shots toward the goal (Marty, the graphical interface may also include a storage capacity allowing data to be viewed at a later time [0129]).
Marty fails to explicitly disclose
synchronizing electronic clocks between a microprocessor and a remote computational system.
Aman teaches
synchronizing electronic clocks between a microprocessor and a remote computational system (Aman, as will be understood by those familiar with both software systems and network protocols, the present inventors anticipate that each instantiated service may be running on their own independent "computing node," e.g. [CN1] through [CN4], which is most likely distinct from 
Marty discloses a system capable of detecting one or more moving objects in free flight, analyzing a trajectory of each object and providing immediate feedback information to a human that has launched the object into flight, and/or one or more observers in the area (Marty [Abstract]).  In a particular embodiment, a non-intrusive machine vision system that remotely detects trajectories of moving objects may be used to evaluate trajectory parameters for a basketball shot at a basketball hoop by a player (Marty [Abstract]).  Marty is not limited to machine vision systems for detecting trajectories (Marty [0099]).  Other types of non-intrusive sensors may be used that may be integrated into associated equipment (Marty [0100]).  Marty does not disclose synchronizing clocks.
Aman teaches a system for contextualizing disorganized content (2a) captured from any live session (1) using external devices 30-xd to first detect & record 30-1 session activities (1d) being conducted by session attendees (1c) (Aman [Abstract]).  The system is designed to handle any type of content ranging from typically expected video and audio to less usual types of data now made more prevalently available due to the increasing number of data sensing methods, including but not limited to machine vision systems (typically UV through IR,) MEMS (electro-mechanical,) RF, UWB and similar longer wavelength detection systems, mechanical, chemical or photo transducers, as well as all forms of digital content especially including that information representing virtual world activities (Aman [0002]).  The present inventors anticipate that each instantiated service may be running on their own independent "computing node," e.g. [CN1] through [CN4], which is most likely distinct from the computing platform of each external device 30-xd (Aman [0765]).  Therefore, the present invention additional employs the well 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the system capable of detecting one or more moving objects in free flight as disclosed by Marty with the synchronization of all internal clocks on al computing nodes as taught by Aman in order to allow for accurate measurement and recording of game events.

Regarding Claim 15 (Previously Presented):  Marty further discloses wherein said viewing occurs through a network on a remote computational system (Marty, a display interface in communication with the system 100 may be used to view trajectory session data in different formats. In particular, the system 100 (see FIGS. 5A-5C) may include a touch screen interface for viewing trajectory session data and providing input parameters into the system; as another example, the system 100 (See FIG. 4) may communicate with a portable viewing device capable of interfacing with the system 100 [0077]; a system client 154, such as a coach, a scout or a spectator, may receive feedback information via a visual display tablet 155 via wireless communication 156 from the trajectory system; the display tablet may allow the system client to view the feedback information in different formats, to view trajectory session data for the current trajectory session and to view archived trajectory session data from previous trajectory sessions [0107]; the training systems 700 and 702 may be operable to communicate with one another and other training systems or another device providing remote communications via a local area network or a wide area network, such as the Internet [0174]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marty, in view of Klein, US 2008/0015061 A1 (hereinafter Klein), and further in view of Aman.

Claim 16 (Currently Amended):  Marty discloses a system for creating and viewing indexed video snippets of a series of shots toward a goal comprising:
at least one sensor comprising one of a ball impact sensor or a goal detection sensor (Marty, non-intrusive sensors, such as accelerometers or vibration sensors, may be integrated into ... other associated equipment, such as the backboard 151 and the hoop 103 [0100]);
wherein said ball impact sensor measures a ball impact with at least one of a rim or the backboard using at least one of a vibration detection, an acceleration detection, a strain detection, a pressure detection and an acoustic detection (Marty, non-intrusive sensors, such as accelerometers or vibration sensors, may be integrated into ... other associated equipment, such as the backboard 151 and the hoop 103 [0100]);
wherein said goal detection sensor measures a ball passing through the goal by at least one of an optical-retro-reflective detection, a vibration detection, a strain detection, an acceleration detection, an angle detection, and a tilt detection (Marty, non-intrusive sensors, such as accelerometers or vibration sensors, may be integrated into ... other associated equipment, such as the backboard 151 and the hoop 103 [0100]);
electronic times that represent timing by a clock within said microprocessor of a triggering event related to said ball-shooting detection (Marty, these sensors may allow the trajectory system to detect forces that a player's generates while launching an object, such as the directional forces, a player, such as 152 or 154, generates during a basketball jump shot; with this type of information, the player's release time may be correlated to where the player is in their jump, i.e., is the ball released at the peak of their jump, on the way up or on the way down [0100]);
one or more video recordings captured by at least one recording source connected to or part of a remote computational device (Marty, a machine vision system, images of objects may be recorded by a camera, digitized and converted into frame data [0082] and [Fig. 1]-[Fig. 2]);

said associated portions are stored as separate video snippets (Marty, the device may include or may be in communication with a memory storage device that is used for storing trajectory session information; the trajectory session information may comprise one or more of 1) digitized video frame data, trajectory information and feedback information generated for the plurality of trajectories, 2) a trajectory session time, 3) a trajectory session date, 4) a trajectory session location and combinations thereof [0023]); and
said video snippets are indexed by the corresponding shots toward the goal (Marty, the archival storage 525 may include a database used to relate trajectory data from one or more trajectory sessions to the conditions of the trajectory session, such as time place and location, and player identification information [0127]).
Marty fails to explicitly disclose 
at least one sensor directly connected to a microprocessor, said microprocessor configured to trigger responsive to a ball-shooting detection of at least one of said series of shots toward the goal, one of the at least one sensor being attached proximate the goal; 
a time synchronization based on the synchronization of said clock within said microprocessor and a clock within said remote computational device.
Klein teaches
at least one sensor directly connected to a microprocessor, said microprocessor configured to trigger responsive to a ball-shooting detection of at least one of said series of 
Marty discloses a system capable of detecting one or more moving objects in free flight, analyzing a trajectory of each object and providing immediate feedback information to a human that has launched the object into flight, and/or one or more observers in the area (Marty [Abstract]).  In a particular embodiment, a non-intrusive machine vision system that remotely detects trajectories of moving objects may be used to evaluate trajectory parameters for a basketball shot at a basketball hoop by a player (Marty [Abstract]).  Marty is not limited to machine vision systems for detecting trajectories (Marty [0099]).  Other types of non-intrusive sensors may be used that may be integrated into associated equipment (Marty [0100]).  
Klein teaches methods for measuring shooting performance in multiplayer environments (Klein [Abstract]).  These mechanisms and methods include advanced sensor technology that enables a portable console to determine player performance by monitoring actions of the player and activity at the basket using sensors associated with one or more players and a basket (Klein [Abstract]).  The ability to determine player performance by monitoring actions of the player and activity at the basket makes it possible for coaches and players to measure levels of play, build teamwork among multiple players, improve and maintain skills, select players to meet game situations and team requirements, make decisions on player roles, and use playing environment space more efficiently (Klein [Abstract]).  In one embodiment, the invention provides a system for measuring shooting performance (Klein [0018]).  In one embodiment, a material that will be fixed onto the inside of the basketball net senses a ball passing through the basket (Klein [0018]).  
It would have been obvious to one of ordinary skill in the art at the time of the effective date to combine the system capable of detecting one or more moving objects in free flight, analyzing a trajectory of each object and providing immediate feedback information as disclosed 
Aman teaches
a time synchronization based on the synchronization of said clock within said microprocessor and a clock within said remote computational device (Aman, as will be understood by those familiar with both software systems and network protocols, the present inventors anticipate that each instantiated service may be running on their own independent "computing node," e.g. [CN1] through [CN4], which is most likely distinct from the computing platform of each external device 30-xd; therefore, the present invention additional employs the well known "network time protocol" to synchronize the internal clocks on all computing nodes [CN1] through [CN4] running services, and on all external devices 30-xd [0765]). 
As recited above with respect to claim 14, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the system capable of detecting one or more moving objects in free flight as disclosed by Marty with the synchronization of all internal clocks on al computing nodes as taught by Aman in order to allow for accurate measurement and recording of game events.

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive. 
With respect to the rejections under 35 USC 102, applicant argues:
The Marty reference fails to disclose the specific sensors as claimed such as a ball impact sensor or a goal detection sensor; wherein said ball impact sensor measures a ball impact with at least one of a rim or the backboard using at least one of a vibration detection, an acceleration detection, a strain detection, a pressure detection and an acoustic detection; wherein said goal detection sensor measures a ball passing through the goal by at least one 
The examiner disagrees with applicant’s statement.  
Marty discloses a system capable of detecting one or more moving objects in free flight, analyzing a trajectory of each object and providing immediate feedback information to a human that has launched the object into flight, and/or one or more observers in the area (Marty [Abstract]).  While Marty discloses a non-intrusive machine vision system that remotely detects trajectories of moving objects may be used to evaluate trajectory parameters for a basketball shot at a basketball hoop by a player (Marty [Abstract]), Marty also recites a variety of non-intrusive sensors, such as accelerometers or vibration sensors, that may be integrated into objects used during game play, including devices placed on associated equipment such as the backboard and the hoop (Marty [0100]).  This quite explicitly includes sensors as recited in the present claims.  

With respect to the rejections under 35 USC 103, applicant repeats the same arguments with respect to Marty as discussed above (Response [p. 13]).  Again, the examiner disagrees and directs applicant to the discussion above.  
Applicant goes on to state: 
Moreover, the claimed invention uses a particular sensor attached to a net that measures the timing of a ball-shooting triggering event to select beginning and ending portions of a video recording and associate it with a particular shot. The purpose of using the sensor triggering is to obviate the need for any computer analysis of video images. It is novel and nonobvious to segment videos into individual snippets of shots WITHOUT computer analysis of the video. This invention is not described in either Marty or Aman.  (Response [p. 13])
Applicant then compares the present invention as described in the specification to Marty, Klein and Aman.  The examiner recognizes that the applicants invention, as described in the specification, differs from the present prior art.  However, the examination is restricted to the claims, as read in light of the specification without importing any limitations from the specification into the claims.  

Marty records video data and sensor data.  The time of each event is vital to be able to use the video data and the sensor data together.  During a training session comprising a number of shots, the body positioning information determined for each shot may be correlated with information characterizing the shot, such as trajectory parameters and the feedback information derived from the trajectory parameters (Marty [0147]).  The examiner maintains that the use of different inputs (video and other sensor input) is correlated (i.e., synchronized), thereby allowing the system to provide the users feedback.
Applicant states that “Marty explicitly provided separate figures describing separate method flow process charts” (Response [p. 15]).  The examiner disagrees with applicant’s interpretation of Marty.  Marty states:
[0034] In particular embodiment, the method may comprise one or more of the following: a) recording video frame data wherein the one or more sensors is a camera; determining a position of the object in a plurality of the video frames from the video frame data generating a curve-fit of the trajectory of the object from the determined positions; and generating one or more trajectory parameters from the curve-fit, b) prior to generating the curve fit, digitizing the video frame data, c) prior to determining the position of the object, editing out portions of the video frame data, d) receiving physical information from the one or more sensors from two or more objects in flight at the same time; generating trajectory parameters for the two or more objects; and providing separate feedback information for each of the objects and e) generating a list or plot of trajectory parameters for a plurality of trajectories.
Rather than reciting separate forms of trajectory analysis, Marty explicitly allows for “one or more of the following” a) recording video frame data and d) receiving physical information from the one or more sensors from two or more objects in flight.  Applicant has not worded the claims sufficiently to overcome the rejections under Marty in view of Aman (for claims 14-15) and Marty, in view of Klein, and further in view of Aman (for claim 16).  

Next, applicant states that “The sensor, such as a ball impact sensor or a goal detection sensor that creates the trigger in the current application is ‘responsive to a ball-shooting detection.’” (Response [p. 17]).  Presumably, applicant means that the sensor will only detect a ball if a ball-shooting event was initiated.  That is, any detection of a triggering event (e.g., the ball hitting the backboard) is a ball-shooting detection.  Once the player has released the ball, the ball will travel towards the goal, although the sensor won’t detect the ball until it hits the backboard or the hoop/net.  The sensors in Marty do not function differently.
The examiner maintains the rejections as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715